 


 HR 615 ENR: Department of Homeland Security Interoperable Communications Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 615 
 
AN ACT 
To amend the Homeland Security Act of 2002 to require the Under Secretary for Management of the Department of Homeland Security to take administrative action to achieve and maintain interoperable communications capabilities among the components of the Department of Homeland Security, and for other purposes. 
 

1.Short titleThis Act may be cited as the Department of Homeland Security Interoperable Communications Act or the DHS Interoperable Communications Act.  2.DefinitionsIn this Act— 
(1)the term Department means the Department of Homeland Security;  (2)the term interoperable communications has the meaning given that term in section 701(d) of the Homeland Security Act of 2002, as added by section 3; and 
(3)the term Under Secretary for Management means the Under Secretary for Management of the Department of Homeland Security.  3.Inclusion of interoperable communications capabilities in responsibilities of Under Secretary for ManagementSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended— 
(1)in subsection (a)(4), by inserting before the period at the end the following: , including policies and directives to achieve and maintain interoperable communications among the components of the Department; and  (2)by adding at the end the following: 
 
(d)Interoperable communications definedIn this section, the term interoperable communications has the meaning given that term in section 7303(g) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(g))..  4.Strategy (a)In generalNot later than 180 days after the date of enactment of this Act, the Under Secretary for Management shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a strategy, which shall be updated as necessary, for achieving and maintaining interoperable communications among the components of the Department, including for daily operations, planned events, and emergencies, with corresponding milestones, that includes the following: 
(1)An assessment of interoperability gaps in radio communications among the components of the Department, as of the date of enactment of this Act.  (2)Information on efforts and activities, including current and planned policies, directives, and training, of the Department since November 1, 2012, to achieve and maintain interoperable communications among the components of the Department, and planned efforts and activities of the Department to achieve and maintain such interoperable communications. 
(3)An assessment of obstacles and challenges to achieving and maintaining interoperable communications among the components of the Department.  (4)Information on, and an assessment of, the adequacy of mechanisms available to the Under Secretary for Management to enforce and compel compliance with interoperable communications policies and directives of the Department. 
(5)Guidance provided to the components of the Department to implement interoperable communications policies and directives of the Department.  (6)The total amount of funds expended by the Department since November 1, 2012, and projected future expenditures, to achieve interoperable communications, including on equipment, infrastructure, and maintenance. 
(7)Dates upon which Department-wide interoperability is projected to be achieved for voice, data, and video communications, respectively, and interim milestones that correspond to the achievement of each such mode of communication.  (b)Supplementary materialTogether with the strategy required under subsection (a), the Under Secretary for Management shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on— 
(1)any intra-agency effort or task force that has been delegated certain responsibilities by the Under Secretary for Management relating to achieving and maintaining interoperable communications among the components of the Department by the dates referred to in subsection (a)(7); and  (2)who, within each such component, is responsible for implementing policies and directives issued by the Under Secretary for Management to so achieve and maintain such interoperable communications. 
5.ReportNot later than 100 days after the date on which the strategy required under section 4(a) is submitted, and every 2 years thereafter for 6 years, the Under Secretary for Management shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the status of efforts to implement the strategy required under section 4(a), including the following: (1)Progress on each interim milestone referred to in section 4(a)(7) toward achieving and maintaining interoperable communications among the components of the Department. 
(2)Information on any policies, directives, guidance, and training established by the Under Secretary for Management.  (3)An assessment of the level of compliance, adoption, and participation among the components of the Department with the policies, directives, guidance, and training established by the Under Secretary for Management to achieve and maintain interoperable communications among the components. 
(4)Information on any additional resources or authorities needed by the Under Secretary for Management.  6.ApplicabilitySections 4 and 5 shall only apply with respect to the interoperable communications capabilities within the Department and components of the Department to communicate within the Department. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
